DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is (US 20120193092 A1) to Qu.
Qu discloses a method for detecting a hydraulic fracture position in a well [0002], [0009], comprising:
(a)    injecting a fracturing fluid [0016] into a well at a pressure above a fracturing pressure and producing at least one hydraulic fracture [0004],[0009];
(b)    injecting a liquid marker slug into the well; [0010 “gelling grout” is considered a liquid, see also 0021,0023-0024. The gelling grout hardens from a material having “ a viscosity and density close to water” ]
(c)    injecting the fracturing fluid into the well, behind the liquid maker slug (Figure 2, the grout barriers have fracturing fluids on both sides- see also [0010])
(e)    determining the position of the at least one hydraulic [0022].

However Qu does not disclose (d) when the liquid marker slug flows through a perforation or a frac sleeve detecting a pressure response and measuring a volume of the fracturing fluid injected at stage (c).
Qu detects a pressure response when a temporary barrier is pierced, however the barriers are located in fractures.  If would not appear to be possible modify Qu to arrive at the claimed invention, specifically performing the detecting and measuring steps “when the liquid marker slug flows through a perforation or a frac sleeve”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674